DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of group I, claims 1-13, in the reply filed on 12/27/21 is acknowledged.  The traversal is on the ground(s) that there is no burden on the Office to examine both groups even though the Groups require different classifications.  This is not found persuasive because as the examination process for method and apparatus claims are diverse, this would constitute a burden on the Office.
The requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1-20 remain in the application with claims 14-20 having been withdrawn from consideration as being directed toward a non-elected invention in paper filed 12/27/21.  Claims 1-13 remain the active claims for prosecution thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the term “particularly” is vague and indefinite as to whether or not the limitations following the phrase are positively recited or just a suggestion.  The Examiner suggests deleting the phrase to overcome the indefiniteness.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7,12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Miura et al. (2015/0007769).


Regarding claim 2, Miura et al. (2015/0007769) teaches coating on both sides of the substrate [0012].
Regarding claims 3,5 and 6, Miura et al. (2015/0007769) teaches a system for move a location of a portion of the substrate by a moving mechanism to correspond to the first coating on the substrate and this is done along the axis of the substrate to a desired 0.5 mm tolerance [0007],[0010],[0013].  
Regarding claims 4 and 7, Miura et al. (2015/0007769) teaches using sensors to detect the lateral edge of the coating and using a controller based on the sensing of the reference location [0014],[0043],[0066].
Regarding claim 12, Miura et al. (2015/0007769) teaches a metal foil as the flexible substrate and copper is a known foil material [0027].
Regarding claim 13, Miura et al. (2015/0007769) teaches a graphite coating which is a known anode material [0040].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (2015/0007769) in combination with Herle (2019/0088987).
Features detailed above concerning the teachings of Miura et al. (2015/0007769) are incorporated here.
Miura et al. (2015/0007769) fails to teach the coating using a vapor source to coat the protective material and using lithium as the anode material.
Herle (2019/0088987) teaches a lithium anode stack whereby a current collector comprising copper is coated with a lithium anode material and then a protective material is applied thereto (abstract).  Herle (2019/0088987) teaches forming the protective film by an evaporation process and gravure or kiss roll coating [0095].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Miura et al. (2015/0007769) by evaporating the protective coating and using lithium as the anode 
Regarding claim 8, Herle (2019/0088987) teaches nozzle and a vapor source on a coating drum Fig. 12 and [0111]-[0120]. 
Regarding claims 11-13, Herle (2019/0088987) teaches lithium as the anode coating on a copper current collector (abstract).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (2015/0007769) in combination with Herle (2019/0088987) further in combination with Yang et al. (2005/0072361).
Features detailed above concerning the teachings of Miura et al. (2015/0007769) in combination with Herle (2019/0088987) are incorporated here.
Miura et al. (2015/0007769) in combination with Herle (2019/0088987) fail to teach an edge exclusion shield having a temperature of 500C or more to prevent coating on the edges.
Yang et al. (2005/0072361) teaches a vapor deposition process including shields, baffles and shutters for confine the vaporized coating materials (abstract and [0056]-[0060] and [0068]-[0084].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Miura et al. (2015/0007769) in combination with Herle (2019/0088987) vapor deposition process to include shutters, baffle and/or shield as evidenced by Yang et al. (2005/0072361) with 
Regarding claim 10, Yang et al. (2005/0072361) teaches the shutters, baffles and/or shield within the coating chamber which is at a temperature of greater than 500C and hence would result in the shutters, baffles and/or shields to be at above 500C as well and also being taught to be heated [0074].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715